Citation Nr: 1700673	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  07-13 630A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military duty from July 1985 to October 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A letter from the RO to the Veteran, dated in August 2009, shows that at that time, the RO had scheduled the Veteran for a Travel Board hearing before the Board in September 2009.  However, she failed to report for the scheduled September 2009 hearing.  As the Veteran did not request a postponement, pursuant to 38 C.F.R. § 20.704(d), the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704 (d). 

In December 2013, the Board remanded this matter for additional development. Such has been completed and this matter is returned to the Board for further consideration.  

The Board notes that the record reflects that the RO sent the Veteran a supplemental statement of the case (SSOC) in January 2016, which denied the Veteran's claim for a TDIU for failure to return Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  However, the SSOC was returned as undeliverable.  The Veteran, through her representative, submitted Form 21-8940 in December 2016 as an attachment to the informal hearing presentation, which contained a different address for the Veteran.  As indicated in the December 2016 informal presentation hearing, the Veteran's representative has indicated receipt of the January 2016 SSOC.  Moreover, given the favorable disposition of the claim, as set forth below, a failure of the Veteran to receive the January 2016 SSOC does not prejudice her.  

As a final preliminary matter, the Board notes that the Military Order of the Purple Heart submitted a hearing memorandum indicating that the Veteran's claims file could not be located in VBMS.  However, the sole Power of Attorney of record is the Paralyzed Veterans of America, Inc. (PVA), thus the PVA remains the Veteran's representative.  


FINDING OF FACT

The Veteran's service-connected disabilities preclude gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the claim for a TDIU is granted in full, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2014), is not necessary.

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  A veteran who has service-connected disabilities that do not meet the requirements of 38 C.F.R. § 4.16(a), however, may still be considered for a TDIU rating under 38 C.F.R. § 4.16(b), under an extraschedular basis, if unemployable by reason of service connected disabilities that do not meet the percentage standards set forth in § 4.16(a).  

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for degenerative disc disease of the lumbar spine (lumbar spine disability), rated as 40 percent disabling and radiculopathy of the lower bilateral extremities, each rated separately as 20 percent disabling.  Here, the Veteran's lumbar spine disability and associated radiculopathy of the lower bilateral extremities are disabilities resulting from a common etiology, therefore, they will be considered as one disability for TDIU purposes.  In addition, the bilateral factor applies, thus, the Veteran has one disability rated as 60 percent disabling or more.  Therefore, the Veteran meets the minimum schedular requirements for TDIU benefits.  38 C.F.R. § 4.16(a).

During a February 2010 neuropsychological testing, the Veteran reported that she is unemployed.  She reported that she has a high school education.  Following her medical discharge from service due to her lumbar spine disability, she indicated that she had occupational experience as a paralegal with specialization in trademark law.  The Veteran indicated that she did not receive formal paralegal education, but that her employers thought she was a "quick enough study" that she was able to receive "on the job training."  The Veteran reported that she was laid off in 2002 because she missed important details and deadlines due to her memory problems.  Shortly thereafter, she was diagnosed with multiple sclerosis (MS).  A few days later, in a subsequent exam, the neuropsychologist noted that the Veteran exhibited an axial or subcortical memory disorder as would be expected from her diagnosis of MS, but that it also seemed that external factors such as sedation from her medications were operative.  It was further noted that it appeared that the Veteran was very sedated by pain medications occasionally producing short episodes of nodding off during interview and testing.

The Veteran underwent a VA examination in February 2011.  The Veteran reported that she experienced severe flare-ups, lasting hours from increased use of her back, which rendered her unable to walk.  The February 2011 VA examiner noted that the Veteran's lumbar spine disability caused very limited range of motion, which resulted in increased absence from the work.  The examiner noted additional effects on occupation activities of decreased mobility, decreased manual dexterity, problems with lifting and carrying, decreased strength in lower extremity, and pain.  The examiner noted that the severity of the lumbar spine disability was moderate to severe and that the Veteran experienced twelve incapacitating episodes lasting two weeks due to her lumbar spine disability.

An April 2012 VA addendum opinion concluded that the Veteran's low back pain would not affect a sedentary employment, but would prevent any physical employment requiring lifting, carrying, bending, or any prolonged standing.  

The Veteran underwent an additional VA examination in August 2012.  The VA examiner concluded that the Veteran's limited range of motion and associated guarding and tenderness are due to her lumbar spine disability, as opposed to her MS, as evidenced by the exam and diagnostic testing, which revealed L-4 and L-5 foraminal narrowing which affects the nerve to the lower extremities. 

Given that the opinions did not address the effects on employability from the Veteran's service-connected low back disability and the associated radiculopathy of the bilateral lower extremities, as well as consideration of the effects from medication used to treat these conditions, pursuant to the Board's December 2013 remand, a June 2014 VA addendum opinion was obtained.  The physician concluded that the Veteran's service-connected disabilities cause chronic low back pain with radiculopathy of the lower bilateral extremities, which causes functional limitations of decreased mobility, decreased manual dexterity, problems with lifting and carrying, decreased strength of the lower extremities, and pain.  The physician also noted that the Veteran is treated with several medications to treat the pain, and although the Veteran denied experiencing side effects from the drugs, the physician noted that the Veteran's inattention and limited endurance during her previous February 2010 psychological testing was partly due to sedation from her medication.  The physician also noted the Veteran's educational and experience background.  The physician opined that the Veteran lacks the education and experience for sedentary employment and is unable to perform physical employment due to her functional impairment caused by her lumbar spine disability, associated radiculopathy of the lower bilateral extremities, and medications used to control her pain.

The Veteran's VA Form 21-8940 indicates that she has four years of college and was a paralegal.  The Veteran indicated that the inability to sit for long periods of time, inability to lift heavy objects, and inability to retain information (due to medications for the service connected disabilities) rendered her unable to work in this or any similar area.  These statements are competent and credible, and the Board notes that whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Based upon the June 2014 VA opinion, the severity of the Veteran's service-connected lumbar spine disability and associated radiculopathy of the lower bilateral extremities, the sedative effects from her pain medication to treat these disabilities, and the Veteran's educational and occupational history, the Board finds that the Veteran is unemployable due to her service-connected lumbar spine disability and associated radiculopathy of the lower bilateral extremities.  Therefore, entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


